Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 of U.S. Application November 27, 2019 filed on 16/697,486 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Claims 1-4, 6-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (USPGPub 20140072015) in view of Iwami et al (USPGPub 20150309482).

	
    PNG
    media_image1.png
    560
    712
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    396
    780
    media_image2.png
    Greyscale

Prior Art: Han and Iwani respectively

Regarding claim 1, Han discloses a temperature control device (1) for controlling a temperature of a temperature control object (such as a semiconductor) , the temperature control device comprising: a heater (541) having a heating source (voltage) configured to heat the temperature control object (par 75 discloses providing heat based off of voltage); a cooler (542) having a cooling source (providing from cooling) configured to cool the temperature control object (par 75 discloses based on the voltage, cooling can happen); and a temperature controller (510) configured to control the heating source and the cooling source, wherein the temperature controller uses a 
However, Iwani discloses a switching controller (100 and 162) configured to determine whether an output of the sliding mode controller (166) will be output to the heating source (through 166 shown at 210) as a first operation amount (of MVh), or an output of the cooling mode controller (168) will be used as a second operation amount (of MVc), based on a value of a nonlinear term of the output of the sliding mode controller (figs 2-9 shows nonlinear output of heat and cold operation and pars 10 and 11 discloses nonlinearly. Therefore able to change the value of the temperature of the object). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response. 
Regarding claim 3, Han does not fully disclose wherein the switching controller performs switching such that only the output of the sliding mode controller is used when the nonlinear term is in a region of one side of a switching hyperplane in a sliding 
However, Iwani discloses wherein the switching controller performs switching such that only the output of the sliding mode controller is used when the nonlinear term is in a region of one side of a switching hyperplane in a sliding mode control, and the output of the cooling mode controller is used when the nonlinear term is in a region of the other side of the switching hyperplane (par 91 discloses both heating and cooling nonlinearly and switching from cooling to heating). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response to test the DUT.

Regarding claim 4, Han does not fully disclose wherein the region of the one side has a positive value of the nonlinear term, and the region of the other side has a negative value of the nonlinear term.
However, Iwani discloses wherein the region of the one side has a positive value of the nonlinear term, and the region of the other side has a negative value of the nonlinear term (see fig 17 where Ah is positive and Ac is negative). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response to test the DUT.
Regarding claim 6, Han discloses wherein the cooler cools the temperature control object with a refrigerant, the cooling source is a high-speed valve configured to open and close a passage of the refrigerant, and the output of the cooling mode 

Regarding claim 7, Han discloses wherein the cooler performs heat absorption of the temperature control object by supplying a refrigerant at a constant flow rate by the cooling mode controller and separately supplying the power to the cooling source (abstract discloses cooling and heating is controlled by at least a refrigerant. Therefore at least a constant rate). 

Regarding claim 8, Han discloses wherein the temperature control object is an electronic device provided in a substrate (par 30 lines 1-5 discloses working load semiconductor manufacturing equipment. Therefore a semiconductor is an electronic device).

Regarding claim 2, Han discloses a temperature control device (1)for controlling a temperature of a temperature control object (such as a semiconductor), the temperature control device comprising: a heater (541) having a heating source (voltage) configured to heat the temperature control object (par 75 discloses providing heat based off of voltage); a cooler (542) having a cooling source (providing from cooling) configured to cool the temperature control object (par 75 discloses based on the voltage, cooling can happen); and a temperature controller (510) configured to control the heating source and the cooling source, wherein the temperature controller uses a temperature measurement value of the temperature control object as a control target(par 72 discloses collecting information as well as heat and cool the device), and 
However, Iwani discloses a switching controller (100 and 162) configured to determine whether an output of the sliding mode controller (166) will be output to the heating source (through 166 shown at 210) as a first operation amount (of MVh), or a sum of the output of the sliding mode controller and an output of the cooling mode controller will be used as a second operation amount (of MVc), based on a value of a nonlinear term of the output of the sliding mode controller(figs 2-9 shows nonlinear output of heat and cold operation and pars 10 and 11 discloses nonlinearly. Therefore able to change the value of the temperature of the object). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response. 

Regarding claim 9, Han discloses a temperature control method  (using 1) for controlling a temperature of a temperature control object (such as a semiconductor), the method using a temperature measurement value (information) of the temperature 
However, Iwani discloses determining whether (using 100 and 162) an output of the sliding mode control (166) will be output to the heating source as a first operation amount (of MVh), or an output of the cooling mode control (168) will be used as a second operation amount(of MVc), based on value of a nonlinear term of the output of the sliding mode control (figs 2-9 shows nonlinear output of heat and cold operation and pars 10 and 11 discloses nonlinearly. Therefore able to change the value of the temperature of the object). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response.


Regarding claim 10, Han discloses a temperature control method  (using 1) for controlling a temperature of a temperature control object (such as a semiconductor), the method using a temperature measurement value (information) of the temperature control object as a control target( such as a working load), the temperature control method comprising: performing a sliding mode control (using 540 to either heat or cool) by supplying power (voltage) to a heating source (using 540 to either heat or cool) configured to heat the temperature control object as an operation amount (value) ; performing a cooling mode (using 542) control by supplying power to a cooling source (using voltage) configured to cool the temperature control object as an operation amount (as a voltage amount). Han does not fully disclose determining whether an output of the sliding mode control will be output to the heating source as a first operation amount, or a sum of the  output of the cooling mode control will be used as a second operation amount, based on value of a nonlinear term of the output of the sliding mode control.
However, Iwani discloses determining whether (using 100 and 162) an output of the sliding mode control (166) will be output to the heating source as a first operation amount (of MVh), or a sum of the  output of the cooling mode control (168) will be used as a second operation amount(of MVc), based on value of a nonlinear term of the output of the sliding mode control (figs 2-9 shows nonlinear output of heat and cold operation and pars 10 and 11 discloses nonlinearly. Therefore able to change the value of the temperature of the object). It would have been obvious to a person having ordinary skill in the art before the effective filing date of 

Regarding claim 11, Han does not fully disclose wherein the determining comprises: performing switching such that only the sliding mode control is used when the nonlinear term is in a region of one side of a switching hyperplane in the sliding mode control, and the output of the cooling mode control is used when the nonlinear term is in a region of the other side of the switching hyperplane.  
However, Iwani discloses wherein the determining comprises: performing switching such that only the sliding mode control is used when the nonlinear term is in a region of one side of a switching hyperplane in the sliding mode control, and the output of the cooling mode control is used when the nonlinear term is in a region of the other side of the switching hyperplane wherein the switching controller performs switching such that only the output of the sliding mode controller is used when the nonlinear term is in a region of one side of a switching hyperplane in a sliding mode control, and the output of the cooling mode controller is used when the nonlinear term is in a region of the other side of the switching hyperplane (par 91 discloses both heating and cooling nonlinearly and switching from cooling to heating). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response to test the DUT.


Regarding claim 12, Han does not fully disclose wherein the region of the one side has a positive value of the nonlinear term, and the region of the other side has a negative value of the nonlinear term.
However, Iwani discloses wherein the region of the one side has a positive value of the nonlinear term, and the region of the other side has a negative value of the nonlinear term (see fig 17 where Ah is positive and Ac is negative). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in order to control the heating and cooling based on response to test the DUT.
Regarding claim 14, Han does not fully disclose wherein the cooling source is a high-speed valve configured to open and close a passage of a refrigerant which cools the temperature control object, and the operation amount of the cooling mode control is an opening/closing signal to the high-speed valve.
However, Iwani discloses wherein the cooling source is a high-speed valve configured to open and close a passage of a refrigerant which cools the temperature control object, and the operation amount of the cooling mode control is an opening/closing signal to the high-speed valve (as shown in fig 3 where the valves release refrigerant. 

Regarding claim 15, Han discloses wherein heat absorption of the temperature control object is performed by supplying a refrigerant at a constant flow rate and separately supplying the operation amount of the cooling mode control (abstract discloses cooling and heating is controlled by at least a refrigerant. Therefore at least a constant rate). 

Regarding claim 16, Han discloses wherein the temperature control object is an electronic device provided in a substrate (par 30 lines 1-5 discloses working load semiconductor manufacturing equipment. Therefore a semiconductor is an electronic device).





Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (USPGPub 20140072015) in view of Iwami et al (USPGPub 20150309482) in view of Sekiguchi et al (USPGPub 20150137442).

Regarding claims 5 and 13, Han in view of Iwani does not fully disclose wherein the heating source is an LED, and the first operation amount is a current value supplied to the LED.
However, Sekiguchi discloses wherein the heating source is an LED, and the first operation amount is a current value supplied to the LED (par 65 lines 1-8 discloses an LED is a heat generating unit). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in further view of Sekiguchi in order to heat a device with an efficient component. 



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (USPGPub 20140072015) in view of Iwami et al (USPGPub 20150309482) in view of Yamazaki et al (USPGPub 20020008534).

Regarding claim 17, Han discloses a temperature measuring part (using 520) configured to measure a temperature of the electronic device (semiconductor) ; and a temperature control device (1) configured to control a temperature of the electronic device, wherein the temperature control device comprises: a heater (541) having a heating source (voltage) configured to heat the electronic device(par 72 discloses collecting information as well as heat and cool the device); a cooler (542) having a cooling source configured to cool the electronic device (par 72 discloses collecting information as well as heat and cool the device); and a temperature controller (510) configured to control the heating source and the cooling source, wherein the temperature controller uses a temperature measurement value of the electronic device as a control target (par 72 discloses collecting information as well as heat and cool the device), and wherein the temperature controller comprises: a sliding mode controller (using 540) configured to supply power to the heating source as an operation amount; a cooling mode controller configured to supply power to the cooling source as an operation amount (as a voltage amount). Han does not fully disclose a switching controller configured to determine whether an output of the sliding mode controller will be output to the heating source as a first operation amount, or an output of the cooling mode controller will be used as a second operation amount, based on a value of a nonlinear term of the output of the sliding mode controller.

However, Yamazaki discloses an inspection apparatus (1) comprising: a stage (4a) on which a substrate (W) provided with an electronic device is placed (wafer known as a semiconductor); an inspection mechanism (14 including probe card 51) configured to bring a probe (52) into an electrical contact with the electronic device provided in the substrate on the stage and inspect the electronic device (abstract and par 49 discloses probing to test the semiconductor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in further view of Yamazaki in order to test the DUT. 

Regarding claim 18, Han discloses a temperature measuring part (using 520) configured to measure a temperature of the electronic device (semiconductor) ; and a temperature control device (1) configured to control a temperature of the electronic device, wherein the temperature control device comprises: a heater (541) having a heating source (voltage) configured to heat the electronic device(par 72 discloses collecting information as well as heat and cool the device); a cooler (542) having a cooling source configured to cool the electronic device (par 72 discloses collecting information as well as heat and cool the device); and a temperature controller (510) configured to control the heating source and the cooling source, wherein the temperature controller uses a temperature measurement value of the electronic device as a control target (par 72 discloses collecting information as well as heat and cool the device), and wherein the temperature controller comprises: a sliding mode controller (using 540) configured to supply power to the heating source as an operation amount; a cooling mode controller configured to supply power to the cooling source as an operation amount (as a voltage amount). Han does not fully disclose a switching controller configured to determine whether an output of the sliding mode controller will be output to the heating source as a first operation amount, or an output of the cooling mode controller will be used as a second operation amount, based on a value of a nonlinear term of the output of the sliding mode controller.
However, Iwani discloses a switching controller (100 and 162) configured to determine whether an output of the sliding mode controller (166) will be output to the heating source (through 166 shown at 210) as a first operation amount (of MVh), or an output of the cooling 
However, Yamazaki discloses an inspection apparatus (1) comprising: a stage (4a) on which a substrate (W) provided with an electronic device is placed (wafer known as a semiconductor); an inspection mechanism (14 including probe card 51) configured to bring a probe (52) into an electrical contact with the electronic device provided in the substrate on the stage and inspect the electronic device (abstract and par 49 discloses probing to test the semiconductor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Iwani in further view of Yamazaki in order to test the DUT. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (USPGPub 20140072015) in view of Yamazaki et al (USPGPub 20020008534) in further view of Shikayama et al (USPGPub 20090315414). 

Regarding claim 19, Han discloses; a temperature measuring part (using 520) configured to measure a temperature of the electronic device; and a temperature control device configured to control a temperature of the electronic device (semiconductor), wherein the temperature control device comprises:  31a heater (541) 
However, Yamazaki discloses an inspection apparatus (1) comprising: a stage (4a) on which a substrate (W) provided with an electronic device is placed (wafer known as a semiconductor); an inspection mechanism (14 including probe card 51) configured to bring a probe (52) into an electrical contact with the electronic device provided in the substrate on the stage and inspect the electronic device (abstract and par 49 discloses probing to test the semiconductor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Yamazaki in order to test the DUT. Han in view of Yamazaki does not fully disclose a second refrigerant pipeline provided parallel to the first refrigerant pipeline and configured to supply the refrigerant from the refrigerant source to the stage; and a high-speed valve provided in the second refrigerant pipeline and configured to supply the refrigerant to the stage or stop the supply of the refrigerant.
However, Shikayama disclose a second refrigerant pipeline (131) provided parallel to the first refrigerant pipeline and configured to supply the refrigerant from the refrigerant source to the stage (par 107 discloses using for stage driving semiconductor manufacturing); and a high-speed valve provided in the second refrigerant pipeline and configured to supply the refrigerant to the stage or stop the supply of the refrigerant (par 47 discloses supplying refrigerant through supply port. Therefore there is a valve). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Han in view of Yamazaki in further view of Shikayama


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al (USPGPub 20180335472): discloses mounting burn in tester. 

Sekiguchi et al (USPGPub 20150137442): discloses flow paths for semiconductor material. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868